Citation Nr: 0122083	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  01-03 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than March 29, 1999, 
for the award of service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from May 1946 to October 
1947, and from September 1952 to December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in April 2000, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDINGS OF FACT

1. Service connection for pes planus, among other things, was 
denied by the RO in April 1953.

2. The veteran was notified of this decision and his 
appellate rights in April 1953, but did not initiate an 
appeal within one year of this notification.

3. In April 2000, new and material evidence was received and 
the RO granted service connection for pes planus based 
upon aggravation during service of the preexisting 
condition.  A 10 percent disability evaluation was 
assigned effective from March 29, 1999, the date the 
veteran's reopened claim was received by VA.

4. The record does not reflect "grave procedural errors" 
which violate VA's duty to assist such to vitiate the 
finality of the April 1953 rating decision.



CONCLUSION OF LAW

The criteria for an effective date earlier than March 29, 
1999, for the award of service connection for pes planus are 
not met.  38 U.S.C.A. §§ 5103(A), 5107, 5110(a) (West 1991 & 
West Supp. 2001); 38 C.F.R. §§ 3.400(q)(1),(ii) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Posture

In April 1953, the RO denied entitlement to service 
connection for pes planus.  The rating board indicated that 
although pes planus was noted on service entrance examination 
for the veteran's first period of service, the service 
medical records were negative for any pertinent treatment.  
It was further noted that pes planus was shown on entrance 
examination for the veteran's second period of service but 
that there were no records showing treatment of any type.  
The veteran was notified of this decision and provided with 
his appellate rights in April 1953; however, there was no 
appeal filed within one year of the notification and the 
decision became final.

In March 1999, the veteran submitted his petition to reopen 
the claim for service connection for pes planus.  The 
petition was initially denied in June 1999 and in December 
1999, the veteran submitted additional evidence in support of 
his claim consisting of a statement from a private podiatrist 
dated in November 1999.  The private podiatrist concluded 
that it was as likely as not that the veteran's pes planus 
had been aggravated beyond normal progression during his 
military service.  In April 2000, the RO reopened the 
veteran's claim and granted service connection for pes 
planus, assigning a 10 percent disability evaluation 
effective from March 29, 1999, the date the veteran submitted 
his claim to VA.

In June 2000, the veteran submitted a notice of disagreement 
with the assigned effective date for his award of service 
connection for pes planus.  The veteran argued that the 
original denial in 1953 was based upon the "incorrect view 
that there was no treatment in service for the veteran's 
condition."  It was further noted that the record of 
treatment during service should have "triggered" the 
scheduling of a VA examination, which allegedly would have 
established entitlement to service connection.  In July 2000, 
in response to the veteran's notice of disagreement regarding 
the effective date, the RO determined that there was no clear 
and unmistakable error (CUE) in the April 1953 rating 
decision.  In November 2000, the veteran indicated that VA 
was in error in assuming that the veteran's request for 
review of the 1953 rating action was a claim of CUE.  The 
veteran specifically indicated "[I]t was not a CUE claim.  
Our statement of 6-9-00 requested action on a previous 
request for consideration for a 1953 effective date based 
upon VA's failure in its duty to assist [the veteran] [in 
the] develop[ment] his claim in 1953."  The veteran further 
noted that he recognized that failure in the duty to assist 
could not be CUE.  He then noted that pursuant to Hayre v. 
West 188 F. 3d 1327 (Fed. Cir. 1999), the 1953 rating was not 
final due to the above "grave procedural error."  In March 
2001, a statement of the case was issued and later in March 
2001, the veteran perfected his appeal to the Board.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  The appellant received 
notification of the information and evidence needed to 
substantiate his claim in the March 2001 statement of the 
case.  There is no indication within the record that he was 
unaware of the applicable laws and regulations governing the 
assignment of the effective date at issue or of what 
information was necessary to support the claim, nor is there 
any indication that additional evidence or information is 
available which has not been associated with the claims 
folder.

Pursuant to 38 C.F.R. § 3.400(q)(ii)(2000), the effective 
date for service connection where new and material evidence, 
other than service department records, has been received will 
be the date of receipt of the new claim or date entitlement 
arose, whichever is later.  

As noted above, service connection for pes planus was 
initially denied in April 1953.  Although notified of the 
decision and his appellate rights that same month, the 
veteran did not initiate an appeal within one year of the 
notification of that denial.  In April 2000, the RO reopened 
the veteran's claim and granted service connection for pes 
planus.  The assigned effective date for the award of service 
connection was March 29, 1999, the date VA received the 
veteran's new claim.

Generally, under 38 U.S.C.A. § 7105(c), if a veteran fails to 
timely appeal a decision by the RO, that decision becomes 
final.  See also 38 C.F.R. §§ 20.302 and 20.1103.  There are 
two statutory exceptions to finality:  (1) The Secretary must 
reopen a claim "if new and material evidence is presented or 
secured," 38 U.S.C.A. § 5108, and (2) a decision "is 
subject to revision [for] clear and unmistakable error," 38 
U.S.C.A. § 5109(a).  However, in Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) created a third exception 
to the finality rule:  an earlier decision is non-final if it 
involves a breach of the Regional Office's duty under 38 
U.S.C.A. § 5107(a) to "assist" a claimant "in developing 
facts pertinent to the claim."  

As noted above, the veteran in this case has specifically 
indicated that he is not arguing clear and unmistakable error 
in the April 1953 rating decision, as allegations of failure 
in the duty to assist have consistently been held 
insufficient to rise to the level of clear and unmistakable 
error.  See 38 C.F.R. § 20.1403(d)(2) (2000), Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001), Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  Therefore, the Board will address 
the veteran's claim for an effective date earlier than March 
29, 1999, in light of the judicially created exception to the 
rule of finality, 38 U.S.C.A. §§ 5108, 7104, as set forth in 
Hayre 188 F. 3d 1327 (Fed. Cir. 1999), that an earlier 
decision is non-final if it involves a breach of VA's duty 
under 38 U.S.C.A. § 5107(a) to "assist" a claimant in 
developing the facts pertinent to the claim. 

Upon careful review of the evidence of record and the 
applicable case law, the Board concludes that entitlement to 
an effective date earlier than March 29, 1999, for the award 
of service connection for pes planus, is not warranted.  In 
reaching this decision, the Board places particular emphasis 
upon the holding in Cook v. Principi, No. 00-7171, 2001 U.S. 
App. LEXIS 16089, (Fed. Cir. Jul. 20, 2001), which limited 
the holding in Hayre.  

The veteran has argued that VA committed "grave procedural 
errors" in breaching the duty to assist such to vitiate the 
finality of the April 1953 decision by failing to consider 
all available service medical records on file in 1953, by 
failing to afford the veteran a VA examination, and by 
failing to notify the veteran of what he needed to adequately 
appeal his denial, or alternatively, by failing to give him 
adequate reasons and bases for the denial.  

The Board notes, however, that the Federal Circuit in Hayre 
indicated that the type of grave procedural errors which 
preclude a claim from becoming final for purposes of appeal, 
include, citing Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995), instances where VA failed to procedurally comply with 
statutorily mandated requirements, such as where an appellant 
never received notification of any denial (and the one-year 
period within which to file a notice of disagreement, which 
commences with 'the date of mailing of notice of the result 
of initial review or determination,' did not begin to run), 
citing Hauck v. Brown, 6 Vet. App. 518, 519 (1994); and where 
an appellant and his representative had not properly been 
furnished a statement of the case (and the period in which to 
appeal the adjudicative determination in question never 
commenced to run and that determination was not final), 
citing Kuo v. Derwinski, 2 Vet. App. 662, 666 (1992)).

In this case, the veteran first argues that VA breached its 
duty to assist by not considering all of the available 
service medical records.  The veteran contends that a service 
medical record dated in October 1952 which reflects the 
notation:  "exchange shoes, recommend proper fitting," is 
representative of "medical treatment for a problem with [the 
veteran's] feet," and that the notation in the October 1953 
rating decision that there were no records showing treatment 
of any type indicates that the RO ignored this evidence.  The 
Board does not agree.  When viewed in the context of the 
available service medical records which, in addition to the 
report in October 1952, document no complaints, findings, or 
manifestations of foot problems during service (other than 
the notations of first degree pes planus on the report of 
service separation examination in September 1947, and first 
degree pes planus on examination in December 1951), the 
notation that there were no records showing treatment of any 
type is considered to be accurate.  The veteran speculates 
that the notation regarding his shoes is in fact a 
"treatment report" and that the veteran possibly was 
seeking medical care for his feet.  He argues that this 
report viewed in light of the preexisting pes planus can only 
lead to the conclusion that the preexisting condition had 
become symptomatic, essentially aggravated by service.  
However, there are no additional treatment reports during 
service to support the conclusion that the condition became 
symptomatic in October 1952, nor are there any findings on 
physical examination for service separation.  Moreover, there 
are no treatment reports documenting the presence of a 
symptomatic foot condition contemporaneous with service 
discharge or shortly thereafter.  In fact, there are no 
treatment reports regarding the veteran's feet until 1999, 
approximately 47 years after service discharge.  
Significantly, the Board notes that the veteran has not 
provided any persuasive elucidation regarding the October 
1952 notation.  In the absence of any additional evidence to 
establish that the veteran received medical care during 
service for his foot complaints and that the RO ignored any 
such treatment reports, the Board finds that RO did not 
breach its duty to assist in the evaluation of the evidence 
then of record in their April 1953 decision.

The veteran next argues that the RO breached its duty to 
assist by failing to provide a VA examination during the 
development of his claim in 1953, citing specifically to the 
facts and holding in Hayre.  

In Hayre, the veteran filed a disability claim for a "nerve 
problem."  He stated that while in service he had been 
treated for "nerves" and had "talked to [a] psychiatrist," 
and requested the RO to obtain his service medical records.  
The RO made such a request, but did not receive the records.  
It did not request them again or inform the veteran of these 
facts.  The Federal Circuit held that where there is a breach 
of the duty to assist in which the VA failed to obtain 
pertinent service medical records specifically requested by 
the claimant and failed to provide the claimant with notice 
explaining the deficiency, the claim does not become final 
for purposes of appeal.  

However, the Board notes that in Cook v. Principi, No. 00-
7171, 2001 U.S. App. LEXIS 16089, (Fed. Cir. Jul. 20, 2001), 
the Federal Circuit held that "Hayre was an extremely narrow 
decision."  Although the creation of a third exception to 
the finality rule, specifically that an earlier decision is 
non-final if it involves a breach of the Regional Office's 
duty under 38 U.S.C.A. § 5107(a) to "assist" a claimant 
"in developing the facts pertinent to the claim," was 
reaffirmed, the Federal Circuit refused to extend the ruling 
to cover an asserted breach of duty where the veteran 
alleged that the medical examination he received was 
inadequate.  In fact, the Federal Circuit noted that:  

Hayre did not decide any issue involving 
the Regional Office's obligation to give 
the veteran a medical examination or the 
contents of an adequate one.  It decided 
only that the Regional Office's failure 
to follow up on its request for the 
veteran's service medical records and to 
inform him of what happened rendered the 
Regional Office's denial of the benefits 
claim non-final.  

Accordingly, the Board finds that Hayre provides no support 
for the veteran's assertions regarding the RO's alleged 
failure to afford him a VA examination prior to rendering a 
decision on his claim in 1953.  In fact, the Federal Circuit 
specifically declined to extend Hayre to the "significantly 
different circumstances" in Cook, which are essentially the 
same circumstances the veteran now argues as the basis for 
his assertion of "grave procedural error" such to render 
the April 1953 decision non-final.  In this regard, the Board 
notes that the veteran originally filed his claim in February 
1953, shortly after service discharge, and shortly after he 
had been examined by the military for service discharge 
purposes.  His claim was adjudicated within six months of 
discharge and in the absence of any additional evidence to 
establish otherwise, the Board concludes that the service 
separation examination essentially served the same purpose as 
a VA examination for adjudication purposes.  See, e.g., 38 
C.F.R. § 3.326(b).  Moreover, even if the service separation 
examination was deemed to be inadequate for rating purposes, 
the Federal Circuit, as noted above in Cook, has concluded 
that inadequacy of an examination is not a grave procedural 
error such to render a prior decision non-final.  

In the absence of any additional evidence to the contrary, 
the Board finds that the RO's decision to adjudicate the 
veteran's claim in 1953 based on the evidence then of record 
without affording him a VA examination is not representative 
of a grave procedural error.

Finally, with respect to the assertions regarding the RO's 
alleged failure to notify the veteran of what he needed to 
adequately appeal his denial, or alternatively, to give him 
adequate reasons and bases for the denial, the Board notes 
that in April 1953, the veteran was specifically informed 
that the evidence did not show a disease or injury (pes 
planus) was incurred in or aggravated by service such to 
warrant service connection.  He was further was informed that 
he could initiate an appeal the decision by notifying VA 
within one year from the date of the notification letter.  
This notice is deemed to have adequately advised the veteran 
of his right to appeal and what action was necessary for him 
to do so.  In this regard, the Veterans Court provided the 
following guidance in Dolan v. Brown, 9 Vet. App. 358, 362 
(1996): 

...[R]eview of RO decisions from the 1950s 
indicates that they were generally 
briefer than more recent rating 
decisions, and often listed not much more 
than the most essential facts and the 
conclusion of whether or not service 
connection was granted.  The requirements 
to list evidence considered and give 
reasons for decisions at that time were 
not nearly as strenuous as they are 
today.  It was not until February 1990 
that ROs were required by statute to 
include the reasons for denying a claim 
in their decisions.  38 U.S.C. § 5104(b); 
Veterans' Benefits Amendments of 1989, 
Pub. L. No. 101-237, § 115(a)(1), 103 
Stat. 2062, 2065-66 (1989).  The 
requirement that the ROs list "a summary 
of the evidence considered" was first 
imposed by the Veteran's Benefits 
Amendments of 1989.

In view of the above, the Board finds no basis to conclude 
that there was "grave procedural error" in the RO's 
decision in April 1953 or within the notification of that 
decision provided to the veteran the same month.  

Under these circumstances, the Board finds that the April 
1953 denial of the claim for service connection for pes 
planus is, in fact, final.  As such, the earliest date of for 
the award of service connection for pes planus is March 29, 
1999, the date of the veteran's reopened claim for that 
benefit, and the claim for an earlier effective date must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

An effective date earlier than March 29, 1999 for the award 
of service connection for pes planus is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

